Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Interpretation of the claims has been withdrawn in response to applicant’s amendment filed 01/10/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 & 20 recite the computer-implemented features “calculate a measurement candidate based on a predetermined calculation standard stored in a calculation standard storage” and “update the predetermined calculation standard stored in the calculation standard storage based on their reliability corresponding to the received measurement candidate”.  As required by MPEP 2161.01, these limitations lack respective algorithms in the specification, and do not allow one having ordinary skill in the art to fully understand the invention.  The specification does not disclose how to obtain the calculation outputs given the calculation inputs, and thus, these limitations lack written description support.
Claims 2-9, 15, & 17-19 depend from claim 1, and, therefore, inherit the deficiencies of their parent claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 & 20 recite a “calculation standard”.  Neither the claims nor the specification definitively recite/disclose any examples of what a calculation standard can be, what it measures, or how it is calculated.  This does not allow one having ordinary skill in the art to fully understand the invention.
Claims 1 & 20 recite the limitation “calculate a measurement candidate based on a predetermined calculation standard”.  Because it is unclear what a calculation standard is, it is unclear how the measurement candidate can be calculated based on the calculation standard.
Claims 1 & 20 recite the limitation “update the predetermined calculation standard”.  It is unclear what is meant by “update”, whether the value of the calculation is changed, or the calculation itself is changed.  For example, in the case where a calculation standard is a measured length, it is unclear if “update” means the length of an object is remeasured, or if the calculation is updated (i.e., changed) from measuring a length to measuring by an updated (i.e., a different/another) standard such as measuring an area.
Claims 1 & 20 recite the limitation “update the predetermined calculation standard stored in the calculation standard storage based on their reliability”.  Because it is unclear what a calculation standard is, it is unclear how a reliability can be used to update it.
Claims 2-9, 15, & 17-19 depend from claim 1, and, therefore, inherit the deficiencies of their parent claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
The body of claim 20 recites a complete invention irrespective of the limitation “an acoustic wave diagnostic apparatus according to claim 1” in the preamble.  Furthermore, the limitation of “an acoustic wave diagnostic apparatus according to claim 1” is merely a recitation of the intended use/intended purpose of the claimed method. In this sense, if the recitation of “an acoustic wave diagnostic apparatus according to claim 1” is given any patentable weight, the extent of the patentable weight given to the recitation of “an acoustic wave diagnostic apparatus according to claim 1” is no more than that of intended use/intended purpose (i.e., that the method is limited to only those that are capable of controlling the acoustic wave diagnostic apparatus according to claim 1) assuming any patentable weight is given. Beyond that, the limitation in question will not be given patentable weight. (see MPEP 2111.02).
In this sense, claim 20 does not actually require the acoustic wave diagnostic apparatus according to claim 1 (i.e., claim 20 does not include all the limitations of the claim upon which it depends), and is thus an improper dependent claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Rejections under 35 USC 103 have been withdrawn in response to applicant’s amendment filed 01/10/2022.
Response to Arguments
Applicant’s arguments filed 1/10/2022 have been fully considered but they are not entirely persuasive.
Although all previously raised rejections have been withdrawn, the application is not in condition for allowance in view of new rejections presented above under §§ 112(a), 112(b), and 112(d).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM KOLKIN whose telephone number is (571)272-5480. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADAM D. KOLKIN/Examiner, Art Unit 3793                                                                                                                                                                                         
/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793